CONFIDENTIAL

EXECUTION VERSION

 

Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 18, 2017 (the “Effective Date”) by and between Zynerba Pharmaceuticals,
Inc., a Delaware corporation (the “Employer”) and Brian Rosenberger (the
“Employee”).

Recitals

WHEREAS, the Employer desires to employ the Employee and the Employee desires to
be employed by the Employer upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein,
and intending to be legally bound hereby, the parties to this Agreement hereby
agree as follows:

1. Duties.  The Employer agrees that the Employee shall serve as Vice President
Commercial of the Employer.  The Employee shall report to the Chief Executive
Officer of the Employer. The Employee agrees to be so employed by the Employer
and to devote his best efforts and substantially all of his business time to
advance the interests of the Employer and to perform such executive, managerial,
administrative and financial functions as are required to develop the Employer’s
business and to perform such other duties that are consistent with the
Employee’s position.  Nothing set forth herein shall prohibit the Employee from
engaging in personal investing activities, provided such activities do not
conflict with the business of the Employer and are consistent with the
Employer’s internal trading policies.  The Employee shall be permitted to serve
on the boards of directors of other entities whose businesses are not
competitive with the Employer in accordance with Employer policy.

2. Term.  This Agreement is effective as of the Effective Date, and, from and
after the Effective Date, will govern the Employee’s employment by the Employer
until that employment ceases in accordance with the terms of this Agreement.

3. Compensation.

(a) Salary.  The Employee shall be paid a base salary at the annual rate of
$270,000 (the “Base Salary”) in accordance with the Employer’s regular payroll
practices.  The Board of Directors of the Company (“Board”) or the Compensation
Committee of the Board (the “Compensation Committee”) shall review the Base
Salary at least annually at the end of each calendar year pursuant to the normal
performance review policies for senior level executives.   

(b) Incentive Compensation.    

(i)



The Employee shall participate in all short-term and long-term incentive
programs, including equity compensation programs, established by the Employer
for its senior level executives generally, at levels determined by the Board or
the Compensation Committee.  The Employee’s incentive compensation shall be
subject to the terms of the applicable plans and shall be determined based on
the Employee’s individual performance and Employer

1

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

performance as determined by the Board or the Compensation Committee and shall
be awarded, if at all, at the discretion of the Employer.  Any annual incentive
compensation earned by the Employee shall be paid on or after January 1, but not
later than March 15 of the fiscal year following the fiscal year for which the
annual incentive compensation is earned.

(ii)



Employee’s target annual discretionary bonus shall be thirty-five percent (35%)
of Employee’s Base Salary, subject to the achievement of goals to be mutually
agreed upon by the Employee and the Board or Compensation Committee.

(iii)



Upon the Effective Date of this Agreement, Employee shall receive non-qualified
stock options to purchase an aggregate of 37,500 shares of Employer common stock
in accordance with the terms of the Nonqualified Stock Option Grant Agreement
attached hereto as Exhibit A (the “Option”). The Option shall have a per share
exercise price equal to the closing price of Employer common stock on the date
of the Grant (which shall be the Effective Date) and shall vest twenty-five
percent (25%) on the first anniversary of the date of the Grant with the
remainder vesting over twelve equal quarterly installments thereafter, so that
the Option is one hundred percent (100%) vested on the fourth anniversary of the
date of Grant. Notwithstanding any term contained herein or in any Grant
Instrument to the contrary, if the Employee (A) dies while employed by or
providing service to the Employer; or (B) ceases to be employed by, or to
provide service to, the Employer on account of the Employee's Total Disability
all vested and exercisable Grants held by Employee on such date shall remain
exercisable (by Employee or by Employee’s representative) for a period of twelve
(12) months following death or Total Disability (or until the expiration date of
the applicable Grant, if earlier).  

(c) Retirement and Welfare Benefits.  The Employee shall participate in employee
retirement and welfare benefit plans made available to the Employer’s senior
level executives as a group or to its employees generally, as such retirement
and welfare plans may be in effect from time to time and subject to the
eligibility requirements of the plans.  Nothing in this Agreement shall prevent
the Employer from amending or terminating any retirement, welfare or other
employee benefit plans or programs from time to time as the Employer deems
appropriate. 

(d) Reimbursement of Expenses; Vacation.  The Employee shall be reimbursed for
all normal items of travel, entertainment and miscellaneous business expenses
reasonably incurred by the Employee on behalf of the Employer, provided that
such expenses are documented and submitted in accordance with the reimbursement
policies of the Employer as in

2

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

effect from time to time (subject to Section 9 of this Agreement).  The Employee
shall be entitled to vacation and sick leave in accordance with the Employer’s
applicable leave policies.

4. Termination.

(a) Death.  This Agreement shall automatically terminate effective as of the
date of the Employee’s death, in which event the Employer shall have no further
obligation or liability under this Agreement except that the Employer shall pay
to the Employee’s estate:  (i) any portion of the Employee’s Base Salary for the
period up to the Employee’s date of death that has been earned but remains
unpaid; and (ii) any benefits that have been earned, accrued and are due to the
Employee under the terms of the employee benefit plans of the Employer, which
benefits shall be paid in accordance with the terms of those plans.  Any equity
that is unvested at the time of Employee’s death shall be treated in accordance
with the applicable equity plan.

(b) Total Disability.  In the event of the Employee’s Total Disability (as
defined below), the Employer may terminate the employment of the Employee, to
the extent permitted by law, immediately upon written notice to the Employee, in
which event, the Employer shall have no further obligation or liability under
this Agreement except that the Employer shall pay to the Employee:  (i) any
portion of the Employee’s Base Salary for the period up to the date of
termination that has been earned but remains unpaid; and (ii) any benefits that
have been earned, accrued and are due to the Employee under the terms of the
employee benefit plans of the Employer, which benefits shall be paid in
accordance with the terms of those plans.  Any equity that is unvested at the
time of Employee’s Total Disability shall be treated in accordance with the
applicable equity plan.

(c) Termination by the Employer for Cause.  Subject to any applicable right to
cure under Section 4(g)(i), the Employer may terminate the Employee’s employment
at any time, effective immediately, for Cause upon written notice to the
Employee.  In the event that the Employer terminates the Employee pursuant to
this Section 4(c), the Employer shall have no further obligation or liability
under this Agreement, except that the Employer shall pay to the Employee: (i)
any portion of the Employee’s Base Salary for the period up to the Termination
Date that has been earned but remains unpaid; and (ii) any benefits that have
been earned, accrued and are due to the Employee under the terms of the employee
benefit plans of the Employer, which benefits shall be paid in accordance with
the terms of those plans.

(d) Termination by the Employer Without Cause; Termination by the Employee for
Good Reason.  The Employer may terminate the employment of the Employee for any
reason other than those specified in Section 4(b) or 4(c) upon thirty (30) days
written notice (or the payment of Base Salary and benefit continuation in lieu
of such thirty (30) day notice) to the Employee.  In addition, the Employee may
terminate his employment at any time, including, without limitation, upon
written notice to the Employer for Good Reason in accordance with the
requirements of Section 4(g)(vi). 

If the Employee terminates his employment for Good Reason (as such term is
defined herein), or the Employer terminates the Employee for any reason other
than those specified in Section 4(b) or 4(c) hereof, then the Employer shall pay
to the Employee:



3

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

(i) any portion of the Employee’s Base Salary for the period up to the
Termination Date that has been earned but remains unpaid;

(ii) any benefits that have been earned, accrued and are due to the Employee
under the terms of any employee benefit plans of the Employer, which benefits
shall be paid in accordance with the terms of those plans; and

(iii) subject to the execution and nonrevocation by the Employee of a release
satisfactory to the Employer (the “Release) and the Employee’s compliance with
all terms and provisions of this Agreement that survive the termination of the
Employee’s employment by the Employer, the Employer shall provide the Employee
with the payments and benefits set forth below in (A), (B) and
(C).  Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Employee’s execution of the Release, directly or
indirectly result in the Employee designating the calendar year of payment and
to the extent payment could be made in more than one taxable year, payment shall
be made in the later taxable year. Moreover, such release must be executed, if
at all, no later than sixty (60) days following the date of Employee’s
separation from service from Employer. The payments and benefits for such
termination are limited to:

(A) Severance in an amount equal to salary continuation of Employee’s Base
Salary at the rate in effect at the time of the Employee’s termination for a
period of nine (9) months following the effective date of the Release; and

(B) Continued medical and dental coverage at the same level in effect at the
time of the Termination Date (or generally comparable coverage) for a period of
nine (9) months following the Termination Date for himself and, where
applicable, his spouse and dependents, at the same premium rates as may be
charged from time to time for employees generally, as if the Employee had
continued in employment during such nine (9) month period.  If applicable, the
health care continuation period shall run concurrently with the foregoing nine
(9) month period; and

(C)Pro rata vesting of all outstanding unvested stock options and other
equity-based awards held by the Employee that would have vested had the Employee
remained employed for twelve months following the Termination Date.

(D)The Exercise of all vested equity awards by Employee at the termination of
employment (except on account of death or disability as indicated in Sections
4(a) and (b)) shall be governed by the terms of the applicable equity plan
adopted by Employer.

(e) Effect of a Change of Control.  Notwithstanding any provision of Section
4(d) to the contrary,  if Employee’s employment is terminated pursuant to
Section 4(d) within the ninety (90) day period preceding a Change of Control or
on or within twelve (12) months following a Change of Control upon such
termination or resignation, Employee shall be entitled to the same payments and
benefits described in Section 4(d) above, subject to execution and nonrevocation
of the Release and the Employee’s compliance with all terms and provisions of
this Agreement that survive the termination of the Employee’s employment by the
Employer, provided that in addition to the severance and other benefits set
forth in Section 4(d) (iii) (A)-

4

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

(C), (i) one hundred percent (100%) of all outstanding unvested stock options
and other equity-based awards held by the Employee as of the Termination Date
shall become fully vested and exercisable (to the extent applicable) as of the
Termination Date; (ii) all outstanding stock options and other equity-based
awards held by the Employee as of the Termination Date that become vested
pursuant to (i) above or that are vested as of the Termination Date shall remain
exercisable (to the extent applicable) until the earlier of (x) the three (3)
year anniversary of the Termination Date and (y) the expiration date of the
relevant stock option or other equity-based award; and (iii) Employee shall be
entitled to one hundred percent (100%) of Employee’s targeted annual bonus for
the year in which the Termination Date occurs, without regard to whether the
relevant Employee and Employer goals have been achieved.

Notwithstanding anything set forth in this Agreement to the contrary, if any
payment or benefit, including severance benefits, that the Employee would
receive from the Employer in connection with a Change of Control or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
section 280G of the Code and (ii) but for this sentence, be subject to the
excise tax imposed by section 4999 of the Code (the “Excise Tax”), then such
Payment shall be reduced to the Reduced Amount.  The “Reduced Amount” shall be
either (A) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (B) the largest portion, up to
and including the total, of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Employee’s receipt, on an after-tax basis, of the greater amount
of the Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax.  If a reduction in payments or benefits (or a
cancellation of the acceleration of vesting of stock options or other
equity-based awards) constituting “parachute payments” is necessary so that the
Payment equals the Reduced Amount, such reduction and/or cancellation of
acceleration shall occur in the order that provides the maximum economic benefit
to the Employee.  In the event that acceleration of vesting of a stock option or
other equity-based award is to be reduced, such acceleration of vesting also
shall be canceled in the order that provides the maximum economic benefit to the
Employee. 

The Employer shall appoint a nationally recognized accounting firm with
appropriate subject matter expertise to make the determinations required under
this Section 4(e).

The Employer shall bear all expenses with respect to the making of the
determinations by such accounting firm required to be made under this Section
4(e), up to a maximum of $25,000.  The accounting firm engaged to make the
determinations under this Section 4(e) shall provide its calculations, together
with detailed supporting documentation, to the Employer and the Employee as soon
as practicable after the date on which the Employee’s right to a Payment is
triggered (if requested at that time by the Employer or the Employee) or such
other time as requested by the Employer or the Employee.  If the accounting firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it shall furnish the
Employer with an opinion reasonably acceptable to the Employee that no Excise
Tax will be imposed with respect to such Payment.  Any good faith determinations
of the accounting firm made under this Section 4(e) shall be final, binding, and
conclusive upon the Employer and the Employee.



5

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

(f) Elective Termination by Employee.  Employee may voluntarily terminate his
employment with the Employer without Good Reason at any time upon thirty (30)
days prior written notice, which termination shall become effective upon the
thirtieth (30) day after the receipt of such notice.   In the event that the
Employee terminates his

(g) employment pursuant to this Section 4(f), the Employer shall have no further
obligation or liability for compensation or benefits, except that the Employer
shall pay to the Employee:(A) any portion of the Employee's Base Salary for the
period up to the Termination Date that has been earned but remains unpaid; and
(B) any benefits that have been earned, accrued and are due to the Employee
under the terms of the employee benefit  plans of the Employer, which benefit s
shall be paid in accordance with the terms of those plans.

(h) Definitions.    

(i)



“Cause” shall be deemed to exist with respect to any termination of employment
by the Employer for any of the following reasons:

(1)



the Employee’s engagement in conduct constituting breach of fiduciary duty,
gross negligence or willful misconduct relating to the Employer or the
performance of the Employee’s duties;

(2)



the Employee’s continued failure to perform the Employee’s material duties in a
satisfactory manner after written notice specifying the areas in which
performance is unsatisfactory and, if subject to cure, the Employee’s failure to
perform within thirty (30) days after such notice;

(3)



the Employee’s commission of any act of fraud with respect to the Employer;

(4)



the Employee’s violation of any covenants or agreements in favor of the Employer
regarding confidentiality, non-competition and/or non-solicitation; or

(5)



the Employee’s conviction of a felony or a crime involving moral turpitude under
the laws of the United States or any state or political subdivision thereof.

Any notice required to be provided to the Employee under clause (2) of this
definition of “Cause” shall state that failure to cure within the applicable
period will result in termination for Cause. 

(ii)



“Change of Control” shall mean:

(1)



any person or entity becomes the beneficial owner, directly or indirectly, of
securities of the Employer representing

6

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

greater than 50% (>50%) percent of the total voting power of all its then
outstanding voting shares;

(2)



a merger or consolidation of the Employer in which its voting securities
immediately prior to the merger or consolidation do not represent, or are not
converted into securities that represent, a majority of the voting power of all
voting securities of the surviving entity immediately after the merger or
consolidation;

(3)



a sale of substantially all of the assets of the Employer or a liquidation or
dissolution of the Employer.

(4)



But in no event shall “Change of Control” mean an initial public offering
(“IPO”) of the Employer’s stock or any investment by any individual or entity
that does not result in the right of such individual or entity to appoint a
majority of the Employer’s Board.

(iii)



“Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(iv)



“Fair Market Value” means, for so long as the common stock of Employer is not
publicly  traded or, if publicly traded, is not
subject to reported transactions requirements, the Fair Market
Value per share shall be as determined reasonably and in good faith by the Board or the Compensation Committee through any reasonable
valuation method authorized under section 409A of the Code.

(v)



"Fully Diluted" means, the number of outstanding shares of common stock as of
any date, equal to the sum of (i) the common shares outstanding on such date
plus (ii) the maximum number of common shares issuable upon the conversion of
the preferred shares outstanding on such date plus (iii) the maximum number of
common shares issuable upon the exercise, conversion or exchange of all
outstanding options, warrants and other securities exercisable or exchangeable
for, or convertible into, common shares.

(vi)



“Good Reason” shall be deemed to exist with respect to any termination of
employment by the Employee for any of the following reasons:

(1)



a material reduction in the Employee’s duties and responsibilities, which for
purposes of this Agreement means the assignment to Employee of any duties or
responsibilities which are materially inconsistent with or

7

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

adverse to the Employee’s then current duties, responsibilities, positions
and/or titles with the Employer;

(2)



a material reduction of the Employee’s then-current base salary or target bonus
opportunity;

(3)



the requirement that the Employee regularly report to work at a location that is
more than fifty (50) miles from the location of the Employee’s employment as of
the Effective Date;

(4)a material breach of this Agreement by the Employer; or

(5)in the event of the assignment of this Agreement to a third party, the
failure of the assignee or successor entity to agree to be bound to the terms of
this Agreement;

(6)the consummation of a Change of Control of the Employer, as such term is
defined herein.

provided,  however, that except with respect to Section 4(g)(vi)(6) above, for
any of the foregoing to constitute Good Reason, the Employee must provide
written notification of his intention to resign within ninety (90) days after
the Employee first knows or first has reason to know of the occurrence of any
such event or condition, and, the Employer must have thirty (30) business days
from the date of receipt of such notice to effect a cure of the event or
condition constituting Good Reason.  If the Employer fails to effect a cure of
the event or condition constituting Good Reason, the Employee must actually
resign from employment within thirty (30) days following the expiration of the
foregoing cure period.  In the event of a cure of such event or condition
constituting Good Reason by the Employer, such event or condition shall no
longer constitute Good Reason.

(vii)



“Grant” shall mean a stock option, stock appreciation right, stock award, stock
unit or other stock based award granted to Employee.

(viii)



“Grant Instrument shall mean the written agreement that sets forth the terms and
conditions of a Grant, including any amendments thereto.

(ix)



“Termination Date” shall mean the date on which the Employee’s employment with
the Employer terminates in accordance with the applicable provisions of this
Agreement.



8

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

(x)



“Total Disability,” shall mean an illness, incapacity or a mental or physical
condition that renders the Employee unable, despite the provision, if requested,
of a reasonable accommodation as that term is defined in the Americans with
Disabilities Act, to perform the essential functions of his employment position
for a continuous period of six (6) months or more.

(i) No Mitigation.  The Employee shall not be required to mitigate the amount of
any payment provided for in this Section 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 4 be reduced by any compensation earned by the Employee as the result of
employment by another employer or self-employment, by retirement benefits, by
offset against any amounts (other than loans or advances to the Employee by the
Employer) claimed to be owed by the Employee to the Employer, or otherwise,
provided, however, that if Employee becomes eligible for a group health
insurance plan during the Severance period, then Employee shall notify Employer
of same and Employer shall be relieved of the obligation to make any premium
contributions to the continuation of Employee’s health insurance coverage.

5. Non-Disclosure; Non-Competition and Prior Agreements.

(a) Non-Disclosure.  The Employee acknowledges that in the course of performing
services for the Employer, the Employee will obtain knowledge of the Employer’s
business plans, products, processes, software, know-how, trade secrets,
formulas, methods, models, prototypes, discoveries, inventions, improvements,
disclosures, names and positions of employees and/or other proprietary and/or
confidential information (collectively the “Confidential Information”).  The
Employee agrees to keep the Confidential Information secret and confidential and
not to publish, disclose or divulge to any other party, and the Employee agrees
not to use any of the Confidential Information for the Employee’s own benefit or
to the detriment of the Employer without the prior written consent of the
Employer, whether or not such Confidential Information was discovered or
developed by the Employee.  The Employee also agrees not to divulge, publish or
use any proprietary and/or confidential information of others that the Employer
is obligated to maintain in confidence.

(b) Non-Competition.  The Employee agrees that, during  his employment by the
Employer hereunder and for an additional period of nine (9) months after the
termination of the Employee’s employment hereunder for any reason, neither the
Employee nor any corporation or other entity in which the Employee may be
interested as a partner, trustee, director, officer, employee, agent,
shareholder, lender of money or guarantor, or for which he performs services in
any capacity (including as a consultant or independent contractor) shall at any
time during such period be engaged, directly or indirectly, in any Competitive
Business (as that term is hereinafter defined).  The Employee shall not solicit
or, if the Employee owns or has the right to acquire more than five percent (5%)
of the fully-diluted equity of the employing entity or its affiliates, hire,
directly or indirectly, any person that was employed by Employer during the nine
(9) month period immediately preceding the Employee’s termination of employment
with the Employer.  For purposes of this Section 5(b) the term “Competitive
Business” shall mean any job, role, or specific responsibilities within a firm,
company, or business organization that competes directly with the Employer’s
business as in effect at the time of the Employee’s termination of

9

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

employment with the Employer or in a business area planned in writing by the
Employer before the Termination Date for entry within nine (9) months of the
Termination Date at the time of the Employee’s termination of employment with
the Employer.  The foregoing prohibition shall not prevent any employment or
engagement of the Employee, after termination of employment with the Employer,
by any firm, company, or business organization engaged in a Competitive Business
as long as the activities of any such employment or engagement, in any capacity,
do not involve work on matters related to any business, product or service being
developed, manufactured, marketed, distributed or planned in writing by the
Employer at the time of the Employee’s termination of employment with the
Employer.    The Employee’s ownership of no more than one percent (1%) of the
outstanding voting stock of a publicly traded company shall not constitute a
violation of this Section 5(b).  The Employee is entering into this covenant not
to compete in consideration of the agreements of the Employer in this Agreement,
including but not limited to, the agreement of the Employer to provide the
severance and other benefits to the Employee upon a termination of employment
pursuant to Section 4(d) hereof and the agreement of the Employer to provide the
severance and other benefits upon a Change of Control in accordance with the
terms of Section 4(e).

(c) Prior Agreements.  The Employee represents and warrants to the Employer that
there are no restrictions, agreements or understandings whatsoever to which the
Employee is a party that would prevent or make unlawful the Employee’s execution
of this Agreement or the Employee’s employment hereunder, is or would be
inconsistent or in conflict with this Agreement or the Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by the
Employee of the obligations hereunder.

6. Inventions and Discoveries.

(a) Disclosure.  The Employee shall promptly and fully disclose to the Employer,
with all necessary detail, all developments, know-how, discoveries, inventions,
improvements, concepts, ideas, formulae, processes and methods (whether
copyrightable, patentable or otherwise) made, received, conceived, acquired or
written by the Employee (whether or not at the request or upon the suggestion of
the Employer, solely or jointly with others), during the period of  his
employment with the Employer that (i) result from, arise out of, or relate to
any work, assignment or task performed by the Employee on behalf of the
Employer, whether undertaken voluntarily or assigned to the Employee within the
scope of  his responsibilities to the Employer, or (ii) were developed using the
Employer’s facilities or other resources or in Employer time, or (iii) result
from the Employee’s use or knowledge of the Employer’s Confidential Information,
or (iv) relate to the Employer’s business or any of the products or services
being developed, manufactured or sold by the Employer or that may be used in
relation therewith (collectively referred to as “Inventions”).  The Employee
hereby acknowledges that all original works of authorship that are made by the
Employee (solely or jointly with others) within the above terms and that are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.  The Employee understands and hereby agrees
that the decision whether or not to commercialize or market any Invention
developed by the Employee solely or jointly with others is within the Employer’s
sole discretion and for the Employer’s sole benefit and that no royalty shall be
due to the Employee as a result of the Employer’s efforts to commercialize or
market any such Invention.



10

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

(b) Assignment and Transfer.  The Employee agrees to assign and transfer to the
Employer all of the Employee’s right, title and interest in and to the
Inventions, and the Employee further agrees to deliver to the Employer any and
all drawings, notes, specifications and data relating to the Inventions, and to
sign, acknowledge and deliver all such further papers, including applications
for and assignments of copyrights and patents, and all renewals thereof, as may
be necessary to obtain copyrights and patents for any Inventions in any and all
countries and to vest title thereto in the Employer and its successors and
assigns and to otherwise protect the Employer’s interests therein.  The Employee
shall not charge the Employer for time spent in complying with these
obligations.  If the Employer is unable because of the Employee’s mental or
physical incapacity or for any other reason to secure the Employee’s signature
to apply for or to pursue any application for any United States or foreign
patents or copyright registrations covering Inventions or original works of
authorship assigned to the Employer as above, then the Employee hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as the Employee’s agent and attorney in fact, to act for and
in the Employee’s behalf and stead to execute and file any such applications and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by the Employee.

(c) Records.  The Employee agrees that in connection with any research,
development or other services performed for the Employer, the Employee will
maintain careful, adequate and contemporaneous written records of all
Inventions, which records shall be the property of the Employer.

7. Employer Documentation.  The Employee shall hold in a fiduciary capacity for
the benefit of the Employer all documentation, disks, programs, data, records,
drawings, manuals, reports, sketches, blueprints, letters, notes, notebooks and
all other writings, electronic data, graphics and tangible information and
materials of a secret, confidential or proprietary information nature relating
to the Employer or the Employer’s business that are in the possession or under
the control of the Employee.

8. Injunctive Relief.  The Employee acknowledges that his compliance with the
agreements in Sections 5, 6, and 7 hereof is necessary to protect the good will
and other proprietary interests of the Employer and that he is one of the
principal executives of the Employer and conversant with its affairs, its trade
secrets and other proprietary information.  The Employee acknowledges that a
breach of any of his agreements in Sections 5, 6 and 7 hereof will result in
irreparable and continuing damage to the Employer for which there will be no
adequate remedy at law; and the Employee agrees that in the event of any breach
of the aforesaid agreements, the Employer and its successors and assigns shall
be entitled to injunctive relief and to such other and further relief as may be
proper.

9. Application of Section 409A of the Internal Revenue Code. 

(a) Compliance.  This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code.  If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed.  For
purposes of section 409A of the Code, all payments to be

11

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

made upon a termination of employment under this Agreement may only be made upon
a “separation from service” under section 409A of the Code, each payment made
under this Agreement shall be treated as a separate payment, and the right to a
series of installment payments under this Agreement is to be treated as a right
to a series of separate payments.  In no event shall the Employee, directly or
indirectly, designate the calendar year of payment.  All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

(b) Payment Delay.   Notwithstanding any provision in this Agreement to the
contrary, if at the time of the Employee’s termination of employment with the
Employer, the Employer has securities which are publicly-traded on an
established securities market and the Employee is a “specified employee” (as
defined in section 409A of the Code) and it is necessary to postpone the
commencement of any severance payments otherwise payable pursuant to this
Agreement as a result of such termination of employment in order to prevent any
accelerated or additional tax under section 409A of the Code, then the Employer
shall postpone the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Employee) that are not otherwise paid within the short-term
deferral exception under section 409A of the Code and are in excess of the
lesser of two (2) times (i) the Employee’s then-annual compensation or (ii) the
limit on compensation then set forth in section 401(a)(17) of the Code, until
the first payroll date that occurs after the date that is six (6) months
following the Employee’s “separation from service” with the Employer (as defined
under section 409A of the Code).  If any payments are postponed due to such
requirements, such postponed amounts shall be paid in a lump sum to the
Employee, and any installment payments due to the Employee shall recommence, on
the first payroll date that occurs after the date that is six (6) months
following the Employee’s “separation from service” with the Employer.  If the
Employee dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of section 409A of the Code
shall be paid to the personal representative of the Employee’s estate within
sixty (60) days after the date of the Employee’s death.

10. Supersedes Other Agreements.  This Agreement supersedes and is in lieu of
any and all other employment arrangements between the Employee and the Employer.

11. Amendments.  Any amendment to this Agreement shall be made in writing and
signed by the parties hereto.

12. Enforceability.  If any provision of this Agreement shall be invalid or
unenforceable, in whole or in part, then such provision shall be deemed to be
modified or restricted to the extent and in the manner necessary to render the
same valid and enforceable, or shall be deemed excised from this Agreement, as
the case may require, and this Agreement shall be construed and enforced to the
maximum extent permitted by law as if such provision had been

12

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

originally incorporated herein as so modified or restricted or as if such
provision had not been originally incorporated herein, as the case may be.

13. Governing Law.  This Agreement shall be governed in all respects by the laws
of the Commonwealth of Pennsylvania without regard to the conflicts of laws
principles of any jurisdiction.  Any legal proceeding arising out of or relating
to this Agreement shall be instituted in the Pennsylvania state or Federal
courts.  Employee hereby consents to the personal and exclusive jurisdiction of
such court and hereby waives any objection that the Employee may have to the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

14. Jury Waiver. The Employer and Employee hereby waive trial by jury for all
actions arising from or relating to any breaches or claimed breaches of this
Agreement, or any circumstance or matter arising from or relating to Employee’s
employment by Employer.

15. Assignment.

(a) By the Employer.  The rights and obligations of the Employer under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Employer.  This Agreement may be assigned by the
Employer without the consent of the Employee.  The Employer shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Employer to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Employer would be required to perform it
if no such succession had taken place. Unless expressly provided otherwise,
“Employer” as used herein shall mean the Employer as defined in this Agreement
and any successor to its business and/or assets as aforesaid.

(b) By the Employee.  This Agreement and the obligations created hereunder may
not be assigned by the Employee, but all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by his heirs, devisees, legatees,
executors, administrators and personal representatives.

16. Notices.  All notices required or permitted to be given hereunder shall be
in writing and shall be deemed to have been given when mailed by certified mail,
return receipt requested, or delivered by a national overnight delivery service
addressed to the intended recipient as follows:

If to the Employer:

Zynerba Pharmaceuticals, Inc.

80 W. Lancaster Avenue, Suite 300

Devon, PA  19333

Attention:  General Counsel

 

If to the Employee:

Brian K. Rosenberger

1041 Haverhill Road





13

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

Chester Springs, PA  19425

 

 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the party
sought to be charged with its contents.

17. Waivers.  No claim or right arising out of a breach or default under this
Agreement shall be discharged in whole or in part by a waiver of that claim or
right unless the waiver is supported by consideration and is in writing and
executed by the aggrieved party hereto or his or its duly authorized agent.  A
waiver by any party hereto of a breach or default by the other party hereto of
any provision of this Agreement shall not be deemed a waiver of future
compliance therewith, and such provisions shall remain in full force and effect.

18. Indemnification.  Employer agrees to indemnify, defend and hold
harmless, Employee to the maximum extent permitted by law and under the by-laws
and articles of incorporation of the Employer,
as well as to cover Employee under any indemnification agreements or arrangements maintained by the Employer for its directors and officers from time to
time, subject to the terms and conditions thereof. Employer specifically
acknowledges and agrees the obligations set forth herein include but are not
limited to any and all claims, demands, investigations, suits or actions for any
and all liabilities, losses, damages, penalties, costs or expenses of every kind
whatsoever (including but not limited to court costs, legal fees, awards or
settlements) arising out of, in connection with or related to any negligent or
intentional act, error or omission of Employer, any predecessor entity of
Employer, or any of their respective current or former directors, officers,
employees, representatives or agents prior to the Effective Date of this
Agreement.

19. Survival of Covenants.  The provisions of Sections 5 through 18 hereof shall
survive the termination of this Agreement.  Furthermore, any other provision of
this Agreement that, by its terms, is intended to continue beyond the
termination of the Employee’s employment shall continue in effect thereafter. 

[signature page follows]

14

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first above written.

 

 

 

 

ZYNERBA PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Armando Anido

 

 

 Armando Anido

 

 

 Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

/s/ Brian Rosenberger

 

Brian Rosenberger



15

--------------------------------------------------------------------------------

 

CONFIDENTIAL

EXECUTION VERSION

 

EXHIBIT A

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

 

16

--------------------------------------------------------------------------------